By the Court, Sandersoh, J.:
"WA cannot reach the points made in behalf of the appellant. The errors, of which complaint is made, occurred at the trial, and can be reviewed only upon bills of exceptions settled and signed by the Judge. None such are found in the record. The agreement signed by the District Attorney to the effect that certain proceedings were had and certain exceptions taken on behalf of the appellant, cannot be taken as a substitute. The agreement amounts, perhaps, to a hill of exceptions settled and signed by the District Attorney, but unfortunately for the appellant the District Attorney is not authorized to settle or allow bills of exceptions. The statute expressly provides that it shall he done by the Judge. (Crim. Prac. Act, Sec. 435; People v. Thompson, 28 Cal. 214.) No one else is authorized to act in his place.
Judgment affirmed.